Citation Nr: 0920434	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for service-connected depression.

2.  Entitlement to an initial rating in excess of 0 percent 
for service-connected irritable bowel sydrome.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1975 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a substantive appeal received in October 2005, the 
appropriate box was marked to indicate that he wanted a Board 
hearing at the RO.  A hearing was scheduled for May 2009.  
However, the Veteran failed to appear.    

In the July 2003 rating decision, the RO granted service 
connection for depression, and assigned a 50 percent 
disability rating, effective March 2003.  The Veteran 
appealed the initial disability rating assigned.  In October 
2004, the Decision Review Officer (DRO) assigned a 70 percent 
disability rating, effective March 2003.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's service-connected depression is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

2.  The Veteran's service-connected irritable bowel syndrome 
is mild manifested by disturbances of bowel function with 
occasional episodes of abdominal distress.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 70 percent for the Veteran's service-connected 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and 
Code 9434 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 0 percent for the Veteran's service-connected 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.114 and Code 7319 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for 
irritable bowel syndrome by a letter dated in March 2003.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  
  
The RO provided the appellant with additional notice in April 
2005 (for irritable bowel syndrome), March 2006, and 
September 2008 (for depression) subsequent to the initial 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.   

While the April 2005, March 2006, and September 2008 notices 
were not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence.  The claims were subsequently 
readjudicated in an August 2005 supplemental statement of the 
case (for irritable bowel syndrome), following the provision 
of notice in April 2005; and in an October 2008 supplemental 
statement of the case, following the provision of notice in 
April 2005, March 2006, and September 2008.  The Veteran and 
his representative have not alleged any prejudice as a result 
of and untimely or deficient VCAA notification, nor has any 
been shown.  See Shinseki v. Sanders, --- S.Ct.---, 2009 WL 
1045952 (U.S.) (Apr. 21, 2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves issues of higher 
initial ratings, not claims for increased ratings.  A review 
of the record shows that the RO in connection with the 
Veteran's original service connection claim for irritable 
bowel syndrome provided the Veteran with adequate VCAA notice 
in March 2003 letter prior to the July 2003 adjudication of 
the claim which granted service connection.  The Board 
acknowledges that the Veteran was not provided pre 
adjudication notice for depression.  However, service 
connection for depression was granted in the July 2003 rating 
decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 
2002), notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Also see 
Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  
In line with the reasoning set forth in these judicial 
decisions, it appears that the notice requirements addressed 
by the Court in Vazquez-Flores, supra, do not apply to 
initial rating claims such as the ones now on appeal to the 
Board. 

Duty to Assist

VA has obtained service and VA treatment records, and Social 
Security Administration (SSA) records; assisted the Veteran 
in obtaining evidence; and afforded the Veteran a VA 
examination in May 2003 for his depression.  The Board notes 
that the Veteran was scheduled for a May 2003 VA examination 
for his irritable bowel syndrome, but failed to appear.  In a 
May 2003 notice, the Veteran was informed that if he were 
unable to keep his scheduled appointment, he was to contact 
QTC Medical Services (QTC) immediately and that they will do 
their best to accommodate his schedule.  In a May 2003 letter 
from QTC, the Veteran was notified that if he failed to 
report for his examination, the VA will consider his claim 
without benefit of evidence from the examination, which might 
be material to the outcome of his claim.  To date, no request 
to reschedule has been received.  In a substantive appeal 
received in October 2005, the Veteran's representative noted 
that the Veteran is unable to keep scheduled VA examinations 
since he does not venture outside of his apartment due to his 
PTSD.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected depression and irritable 
bowel syndrome warrant higher disability ratings.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

I.  Depression

The Veteran's service-connected depression has been rated by 
the RO under the provisions of Diagnostic Code 9434.  Under 
the criteria for depression, a 70 percent rating is assigned 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); and a 
GAF between 61 and 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The Board acknowledges that on his substantive appeal 
received in October 2005, his representative noted that 
because his PTSD, the Veteran was not able to make any 
scheduled VA examinations.  Thus, based on the evidence of 
record, a maximum rating of 100 percent is not warranted.  A 
November 2003 SSA record, May 2003 VA examination, and 
September 2003 treatment record from Neuroscience Associates 
of Texas, P.A. altogether show that the Veteran did not have 
delusions and hallucinations.  Further, there was no gross 
impairment in thought processes or communication.  A 
September 2003 treatment record from Neuroscience Associates 
of Texas, P.A. and a November 2003 SSA record shows that his 
thought processes were goal-directed, and his speech was 
fluent and non-pressured.  At the May 2003 VA examination, he 
was described cooperative, alert and oriented times three 
with speech that was fluent and spontaneous.  The Board also 
notes that there was no persistent danger of hurting himself 
since the Veteran stated at the May 2003 VA examination that 
he did not have suicidal plans or ideas even though he 
intimated that he wishes to die everyday.  In a September 
2003 private examination from the Neuroscience Associates of 
Texas, P.A., it was noted that the Veteran reported feeling 
suicidal in the past, but denied any suicide attempts. 

Moreover, the evidence did not show intermittent inability to 
perform activities of daily living given that the Veteran was 
described at the November 2003 SSA appointment and May 2003 
VA examination as well-groomed.  A September 2003 treatment 
record from Neuroscience Associates of Texas, P.A. shows that 
the Veteran was described as casually dressed and groomed.  
It was revealed that the Veteran lived alone and was able to 
perform household tasks and go grocery shopping alone.  It 
was further noted that he was able to perform his daily 
hygiene independently.  Also, a November 2003 VA treatment 
record shows that the appropriate box was checked to indicate 
that there was mild restriction of activities of daily 
living.  It was noted that the Veteran was able to perform 
all of his daily activities, including personal hygiene, 
cooking, cleaning and shopping.  

Additionally, at the November 2003 SSA appointment, his 
memory and concentration were deemed intact.  At the May 2003 
VA examination, his memory was described as intact for 
immediate, remote and recent memory.  A September 2003 
private treatment record from Neuroscience Associates of 
Texas, P.A. shows that with regard to recent memory, the 
Veteran was able to recall 3 out of 3 items after a five 
minute delay; and with regard to remote memory, when asked to 
name the current President, as well as the previous 
presidents in reverse order, the Veteran was able to do so up 
to Ronald Reagan.  Overall, there was no indication that the 
Veteran had memory loss for names of close relatives, own 
occupation, or his own name.  

The Board acknowledges that the Veteran's GAF score was as 
low as 50 on VA examination in May 2003.  However, this is 
indicative of serious symptoms that warrant a 70 percent 
rating.  The Board further notes that his most current GAF 
score to date is 65, which is found in the November 2003 SSA 
treatment record.  A GAF score of 65 is indicative of mild 
symptoms.  Overall, the Board believes that the Veteran's 
depression more closely resembles a 70 percent level of 
impairment.          

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted frequent periods of 
hospitalization.  In addition, on a substantive appeal 
received in October 2005, the Veteran's representative noted 
that the SSA records establish that the Veteran is unable to 
perform any type of work that exists in the regional or 
national economies due to his physical and mental conditions.  
The Board notes, however, that the effect of the Veteran's 
depression on his employment is already addressed in the 70 
percent rating criteria.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The Board notes that staged ratings are not for application 
since the Veteran's depression is adequately contemplated by 
the existing 70 percent rating during the entire time period 
in question.

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  

II.  Irritable Bowel Syndrome

The Veteran's service-connected irritable bowel syndrome has 
been rated by the RO under the provisions of Diagnostic Code 
7319.  Under this regulatory provision, a rating of 0 percent 
is warranted where there is mild irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
irritable colon sydrome with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

A March 2002 private treatment record from Christus Spohn 
Hospital Shoreline shows that the Veteran has irritable bowel 
syndrome with no abdominal pain.  It was noted that there was 
no diarrhea and no change in color, consistency of stools, or 
in bowel habits.

The Veteran was afforded a VA examination in May 2003, but he 
failed to appear.  As noted above, additional development is 
not necessary given that in a substantive appeal received in 
October 2005, the Board was informed that the Veteran was 
unable to keep scheduled VA examinations since he did not 
venture outside of his apartment due to PTSD.  

Based on the evidence of record, a higher rating is not 
warranted.  Here, there was no evidence of frequent episodes 
of bowel disturbances with abdominal distress to warrant 10 
percent rating.  There is only one treatment record regarding 
irritable bowel syndrome.  Also the Veteran did not have 
treatments for or complaints of diarrhea and constipation to 
warrant a maximum rating of 30 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  A May 2003 VA examination shows that the 
Veteran's depression rendered him unemployable.  When asked 
on a May 2003 SSA disability report how his disabilities 
limited his ability to work, he referred to his low back and 
tail bone pain, right leg, and stated that his depression 
affected his mood and increased the effects of irritable 
bowel syndrome.  A September 2003 treatment record from 
Neuroscience Associates of Texas, P.A. shows that the Veteran 
reported officially quitting his job at a refinery in June 
2002.  He explained that the job was physically and mentally 
too demanding upon him.  However, the Veteran denied any 
problems keeping up with the pace of the work or any problems 
sustaining attention while on the job.  He stated that the 
refinery actually terminated him due to his extended medical 
problems albeit he earlier stated that he had quit his job.  
It appears to the Board that it was the Veteran's other 
disabilities that interfered with his work post service and 
not irritable bowel syndrome.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board notes that staged ratings are not for application 
since the Veteran's irritable bowel syndrome is adequately 
contemplated by the existing 0 percent rating during the 
entire time period in question.

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


